Citation Nr: 0737570	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
condition, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issue of service connection for a psychiatric condition, 
to include bipolar disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision dated in January 1981, the RO denied service 
connection for a psychiatric condition based on the finding 
that the condition (to include schizophrenia) was not 
incurred in service and no nexus existed to link the 
veteran's current psychiatric condition to his active 
service; the veteran did not appeal the January 1981 decision 
within one year of being notified.

2. Evidence submitted since the January 1981 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric condition.


CONCLUSIONS OF LAW

1. The January 1981 RO decision denying the claim of service 
connection for a psychiatric condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2. The evidence received subsequent to the January 1981 RO 
decision is new and material and the claim of service 
connection for a psychiatric condition is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007). 
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the veteran's claim of service 
connection for a psychiatric condition, to include 
schizophrenia, in January 1981. The RO considered service 
medical records and VA treatment records from June and July 
1980.  The RO observed that the veteran had received 
psychiatric treatment while in service and was diagnosed with 
a mixed personality with passive aggressive tendencies.  
However, service medical records do not include a finding or 
diagnosis of any psychotic or neurotic disorder.  The RO then 
noted VA treatment records from June and July 1980 diagnosing 
the veteran with paranoid schizophrenia.  In this regard, the 
RO determined that service connection for a psychiatric 
disorder was not warranted because a compensable disability 
was not incurred in service and there was no etiological link 
between his paranoid schizophrenia and active service.  The 
veteran was notified of this decision and of his procedural 
and appellate rights by letter in January 1981.  He did not 
appeal this decision.  Thus, it is final. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in March 2003, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  The credibility of the evidence is 
presumed in determining whether new and material evidence has 
been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since the January 1981 RO decision 
includes medical records from Central DuPage Health Hospital 
and a March 2006 statement from the veteran's treating 
physician, Dr. Eiler, at the Hines VA Medical Center.  
Significantly, Dr. Eiler states that she has treated the 
veteran since August 2005 and it is at least as likely as not 
that his bipolar disorder was aggravated by his active 
service.  Dr. Eiler did not give a rationale for her opinion, 
and VA treatment records for this period are not included in 
the claims folder.

The Board concludes that Dr. Eiler's March 2006 statement is 
new and material. It was not previously of record at the time 
of the January 1981 rating decision.  It is not cumulative of 
prior records because it provides a professional medical 
opinion regarding an etiological link between the veteran's 
currently diagnosed psychiatric condition and his active 
service.  Previously, there was no competent medical evidence 
of a nexus between his current disorder and his active 
service.  Specifically, it suggests that the veteran's 
condition preexisted service and was aggravated beyond normal 
progression by active duty.  This evidence is therefore 
relevant and probative and raises a reasonable possibility of 
substantiating the claim.  Dr. Eiler's statement, presumed 
credible, bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric condition 
is reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a psychiatric condition 
(claimed as bipolar disorder).

The veteran contends that the diagnosis of mixed personality 
disorder with passive-aggressive and schizoid features 
received in service represented the initial manifestations of 
his post-service diagnosis of a psychiatric disorder.  He 
essentially argues that his psychiatric condition had its 
onset during his active service.  

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Specifically, 
VA must obtain relevant records from Federal departments or 
agencies, to include records from VA medical facilities.  38 
C.F.R. § 3.159(c)(2).  Dr. Eiler's March 2006 statement 
indicates the veteran has been receiving treatment at the 
Hines VA Medical Center since August 2005; these records are 
not associated with the claims folder.

VA's duty to assist also includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  Here, 
the veteran should be afforded a VA examination to determine 
whether there is an etiological relationship between his 
post-service diagnosis of bipolar disorder and in service 
psychiatric treatment.  The Board notes that Dr. Eiler's 
March 2006 statement indicates that the veteran's psychiatric 
condition may have pre-existed active service.  However, as 
no psychiatric disorder was noted on the veteran's 
examination upon induction into service, the veteran is 
presumed to have been in sound condition.  See 38 C.F.R. § 
3.304(b).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names of all VA and non-VA health care 
professionals that treated him for a 
psychiatric condition since his discharge 
from service.  After securing the 
necessary medical release, those records 
should be obtained.  Negative development 
should be properly annotated in the 
record.

2.  Schedule the veteran for a VA 
examination for the purposes of 
ascertaining the nature and etiology of 
his psychiatric condition, including 
whether the veteran's psychiatric 
condition preexisted active service.  The 
claims file, including this remand, must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
The examination should include a review of 
the veteran's pertinent medical history 
and current complaints, as well as a 
comprehensive clinical evaluation.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of the veteran's current 
psychiatric condition and answer whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's current psychiatric 
condition is etiologically related to the 
his active service.

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

3.  Upon completion of the above,  
readjudicate the issue on appeal. If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned  
to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


